


Exhibit 10.1

 

$300,000,000 Aggregate Principal Amount of
9.5% Senior Notes due 2016 of Interval Acquisition Corp.

 

in Exchange for

 

7% Senior Notes due 2013 of IAC/InterActiveCorp

 

NOTES EXCHANGE AND CONSENT AGREEMENT

 

Dated as of July 17, 2008

 

Noteholders Listed on Signatures Pages Hereto (the “Noteholders”)
c/o Stroock & Stroock & Lavan
180 Maiden Lane
New York, New York 10038
Attention: Kristopher M. Hansen

 

Ladies and Gentlemen:

 

IAC/InterActiveCorp, a Delaware corporation (“IAC”) has, pursuant to an
Indenture, dated as of December 16, 2002 (the “IAC Notes Indenture”), among IAC
(formerly known as USA Interactive), as Issuer, USANi LLC, as Guarantor, and The
Bank of New York (as successor to JPMorgan Chase Bank), as Trustee (the
“Trustee”) issued $750 million aggregate principal amount of 7% Senior Notes due
2013 (the “IAC Notes”), of which $750 million aggregate principal amount is
currently outstanding.  IAC has commenced a tender offer to purchase any and all
of the outstanding IAC Notes on the terms and subject to the conditions set
forth in the Offer to Purchase and Consent Solicitation Statement dated June 11,
2008 and the related Letter of Transmittal and Consent, which, as amended
through the date hereof, together constitute the “Offer,” and in connection
therewith is soliciting consents from the holders of the IAC Notes to certain
proposed amendments to the IAC Notes Indenture and the IAC Notes as set forth in
the Offer (the “Proposed Amendments”).

 

The Offer and the Exchange (as defined herein) are being made in connection with
a plan to separate IAC into up to five publicly traded companies (the
“Separation”) as described in a preliminary Information Statement (as it may be
amended, the “Information Statement”) attached as Exhibit 99.1 to the
Registration Statement on Form 10 of Interval Leisure Group, Inc., a Delaware
corporation and wholly-owned subsidiary of IAC (“Interval Spinco”), filed with
the Securities and Exchange Commission on June 26, 2008.  Capitalized terms used
herein without definition have the meanings ascribed to such terms in those
Sections of the Preliminary Offering Memorandum, dated July 7, 2008, as
supplemented by the Supplement dated July 11, 2008 (the “Offering Memorandum”),
of Interval Acquisition Corp., a Delaware corporation and wholly owned
subsidiary of IAC which, at the time of the pro rata distribution of Interval
Spinco common stock to holders of IAC common stock and Class B common stock (the
“Spinoff”), will be a wholly owned subsidiary of Interval Spinco (“Interval”),
set forth on Schedule 1 hereto (including the “Additional Disclosure” set forth
in Schedule 1, the “Incorporated OM Sections”), which Incorporated OM Sections
are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

IAC proposes, in connection with the Spinoff, to effect with the Noteholders
identified as “Exchanging Noteholders” on the signature pages hereto (the
“Exchanging Noteholders”) an exchange of $300,000,000 aggregate principal amount
of new 9.5% Senior Notes due 2016 (the “Interval Senior Notes”) to be issued by
Interval to IAC by way of a distribution prior to the Spinoff for IAC Notes held
by the Exchanging Noteholders on the terms and subject to the conditions set
forth herein (the “Exchange”).  The terms of the Interval Senior Notes will be
as described in the Section of the Offering Memorandum entitled “Description of
Notes” with such changes as are set forth on Schedule 2 hereto.  The indenture
under which the Interval Senior Notes will be issued shall reflect such terms of
the Interval Senior Notes, and shall otherwise include such additional
administrative and other provisions as are consistent with those included in the
indenture under which the senior notes of HSN, Inc. and/or Ticketmaster shall be
issued in connection with the Separation (subject to Schedule 2 hereto), with
such administrative, technical, conforming or non-material modifications as are
appropriate to reflect the differences in the manner of issuance and offering of
the Interval Senior Notes.

 

In addition, it is proposed that each of the Noteholders identified as
“Supporting Noteholders” on the signature pages hereto (the “Supporting
Noteholders”) give its consent to the Proposed Amendments as set forth herein.

 


1.          AGREEMENT OF THE PARTIES.

 

Each of IAC, Interval and the Exchanging Noteholders hereby severally confirms
its agreement concerning the Exchange subject to the terms hereof.

 

Upon Closing, the Interval Senior Notes will be exchanged by IAC for IAC Notes
held by the Exchanging Noteholders without being registered under the Securities
Act of 1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom.  Each of the Exchanging Noteholders hereby acknowledges that it has
received a copy of the Offering Memorandum, has been given full opportunity to
ask questions of and to receive answers from representatives of Interval
concerning the terms and conditions of the investment and the business of
Interval and such other information as it desires in order to evaluate an
investment in the Interval Senior Notes, and all such questions have been
answered to the full satisfaction of such Exchanging Noteholder.

 


2.          NATURE OF EXCHANGE.  IAC, INTERVAL AND THE NOTEHOLDERS PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT THE ISSUANCE OF THE INTERVAL SENIOR NOTES TO
IAC AND THE EXCHANGE HEREUNDER, TOGETHER WITH THE OFFER AS CONTEMPLATED BY THIS
AGREEMENT TO BE AMENDED, ARE OCCURRING IN CONNECTION WITH THE SPINOFF AND ARE
INTENDED TO GIVE RISE TO A SUCCESSION EVENT (WITH INTERVAL AS THE SOLE SUCCESSOR
TO IAC) FOR CREDIT DERIVATIVES PURPOSES.  FOR THE AVOIDANCE OF DOUBT, THE
FAILURE TO GIVE RISE TO A SUCCESSION EVENT SHALL NOT CONSTITUTE A BREACH OF THIS
AGREEMENT BY IAC OR INTERVAL.


 


3.          EXCHANGE OF THE IAC NOTES FOR INTERVAL SENIOR NOTES.


 


(A)   SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN (INCLUDING THE
PROVISIONS OF SECTION 6(B) AND (C)), EACH EXCHANGING NOTEHOLDER AGREES TO
EXCHANGE WITH IAC, AND IAC AGREES TO EXCHANGE WITH EACH EXCHANGING NOTEHOLDER,
FOR EACH $1,000 PRINCIPAL AMOUNT OF IAC NOTES

 

2

--------------------------------------------------------------------------------


 


SET FORTH OPPOSITE THE NAME OF SUCH EXCHANGING NOTEHOLDER UNDER THE HEADING
“EXCHANGING NOTEHOLDER” ON THE SCHEDULE DELIVERED TO IAC ON BEHALF OF EACH OF
THE NOTEHOLDERS IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT (THE
“DISCLOSURE SCHEDULE”) AND TO BE EXCHANGED HEREUNDER IN THE EXCHANGE, (I) A
PRINCIPAL AMOUNT OF INTERVAL SENIOR NOTES EQUAL TO THE TENDER OFFER
CONSIDERATION (AS DEFINED IN THE AMENDED OFFER (AS DEFINED BELOW)) AND (II) AN
AMOUNT IN CASH EQUAL TO (X) $30.00 (AS A FEE FOR THE CONSENT GIVEN PURSUANT TO
SECTION 5 HEREOF) PLUS (Y) ACCRUED INTEREST (AS DEFINED IN THE AMENDED OFFER).


 


(B)   EACH EXCHANGING NOTEHOLDER SEVERALLY REPRESENTS AND WARRANTS TO IAC AND
INTERVAL THAT IT (OR, IF IT IS AN INVESTMENT ADVISOR OR MANAGER FOR A BENEFICIAL
OWNER OR OWNERS OF IAC NOTES, SUCH BENEFICIAL OWNER OR OWNERS), (I) IS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT,
(II) IS ACQUIRING THE INTERVAL SENIOR NOTES TO BE EXCHANGED FOR IAC NOTES
HEREUNDER FOR ITS OWN ACCOUNT, FOR INVESTMENT, AND NOT WITH A VIEW TO OR FOR
SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF IN VIOLATION OF THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OR THE RULES AND REGULATIONS
PROMULGATED THEREUNDER, (III) IS AWARE THAT IT MUST BEAR THE ECONOMIC RISK OF
SUCH INVESTMENT FOR AN INDEFINITE PERIOD OF TIME SINCE THE STATUTORY BASIS FOR
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT WOULD NOT BE PRESENT IF
SUCH REPRESENTATION MEANT MERELY THAT THE PRESENT INTENTION OF THE EXCHANGING
NOTEHOLDER IS TO HOLD THE INTERVAL SENIOR NOTES FOR A DEFERRED SALE OR FOR ANY
FIXED PERIOD IN THE FUTURE, AND (IV) CAN AFFORD TO BEAR SUCH ECONOMIC RISK AND
CAN AFFORD TO SUFFER THE COMPLETE LOSS OF ITS INVESTMENT HEREUNDER. EACH
EXCHANGING NOTEHOLDER ACKNOWLEDGES THAT THE INTERVAL SENIOR NOTES ARE
“RESTRICTED SECURITIES” UNDER THE FEDERAL SECURITIES LAWS, HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES OR “BLUE SKY” LAWS
AND MAY NOT BE SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
THEREUNDER OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.  EACH EXCHANGING NOTEHOLDER FURTHER
ACKNOWLEDGES THAT THE INTERVAL SENIOR NOTES SHALL INCLUDE THE RESTRICTIVE LEGEND
SET FORTH BELOW:


 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.”

 


(C)   EACH EXCHANGING NOTEHOLDER HEREBY SEVERALLY REPRESENTS AND WARRANTS TO IAC
THAT (I) EITHER (A) IT IS, AND HAS BEEN FOR THE TIME PERIODS INDICATED FOR THE
IAC NOTES SET FORTH OPPOSITE EACH SUCH EXCHANGING NOTEHOLDER’S NAME UNDER THE
HEADING “EXCHANGING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE, THE BENEFICIAL
OWNER, FOR FEDERAL INCOME TAX PURPOSES, OF SUCH IAC NOTES, OR (B) IF IT IS AN
INVESTMENT ADVISOR OR MANAGER FOR A BENEFICIAL OWNER OF IAC NOTES, SUCH
BENEFICIAL OWNER IS, AND HAS BEEN FOR THE TIME PERIODS INDICATED FOR THE IAC
NOTES SET FORTH OPPOSITE SUCH BENEFICIAL OWNER’S NAME UNDER THE HEADING
“EXCHANGING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE, THE BENEFICIAL OWNER, FOR
FEDERAL INCOME TAX PURPOSES, OF SUCH IAC NOTES, AND (II) UPON THE EXCHANGE,
VALID TITLE TO THE IAC NOTES SET FORTH OPPOSITE SUCH EXCHANGING NOTEHOLDER’S
NAME UNDER THE HEADING “EXCHANGING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE SHALL

 

3

--------------------------------------------------------------------------------


 


PASS TO IAC, FREE AND CLEAR OF ANY LIENS (AS DEFINED BELOW), OTHER THAN THOSE
ARISING FROM ACTS OF IAC OR ARISING UNDER APPLICABLE SECURITIES LAWS.


 


(D)   EACH EXCHANGING NOTEHOLDER AND EACH SUPPORTING NOTEHOLDER HEREBY SEVERALLY
REPRESENTS AND WARRANTS TO IAC AND INTERVAL THAT:


 


(1)      IT IS THE BENEFICIAL HOLDER OF AND/OR THE INVESTMENT ADVISOR OR MANAGER
FOR THE BENEFICIAL HOLDER (WITH THE POWER TO VOTE AND DISPOSE OF THE IAC NOTES
ON BEHALF OF SUCH BENEFICIAL HOLDER) OF THE PRINCIPAL AMOUNT OF IAC NOTES SET
FORTH OPPOSITE SUCH NOTEHOLDER’S NAME UNDER THE HEADING “EXCHANGING NOTEHOLDER”
AND/OR “SUPPORTING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE FREE AND CLEAR OF ANY
LIENS, OTHER THAN THOSE ARISING FROM ACTS OF IAC OR ARISING UNDER APPLICABLE
SECURITIES LAWS; IT HOLDS OR MANAGES ACCOUNTS THAT HOLD SUCH IAC NOTES IN
(A) CERTIFICATED FORM OR (B) BOOK-ENTRY FORM IN A CASH ACCOUNT (TYPE 1) AND SUCH
IAC NOTES HAVE NOT BEEN, AND SHALL NOT BE DURING THE TERM OF THIS AGREEMENT,
LOANED, PLEDGED OR HYPOTHECATED.


 


(2)      SUCH NOTEHOLDER IS AN ENTITY DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE JURISDICTION IN WHICH IT IS ORGANIZED AND, IF RELEVANT UNDER
SUCH LAWS, IN GOOD STANDING. SUCH NOTEHOLDER HAS ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.
THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH NOTEHOLDER AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH NOTEHOLDER,
ENFORCEABLE AGAINST SUCH NOTEHOLDER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(3)      NO MATERIAL CONSENT, APPROVAL, LICENSE, PERMIT, ORDER OR AUTHORIZATION
OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY (AS
DEFINED BELOW) OR NONGOVERNMENTAL THIRD PARTY IS REQUIRED TO BE OBTAINED OR MADE
BY OR WITH RESPECT TO SUCH NOTEHOLDER IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT EXCEPT AS HAVE BEEN PREVIOUSLY OBTAINED OR
MADE.


 


(4)      NEITHER THE EXCHANGE NOR THE CONSUMMATION OF ANY OTHER TRANSACTION
CONTEMPLATED HEREIN NOR THE FULFILLMENT OF THE TERMS HEREOF SHALL RESULT IN A
MATERIAL BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE A MATERIAL
DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH SUCH NOTEHOLDER IS A PARTY OR BY WHICH IT IS BOUND, OR SUCH
NOTEHOLDER’S CERTIFICATE OF INCORPORATION OR BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS, OR, TO THE BEST OF ITS KNOWLEDGE, ANY ORDER, RULE OR REGULATION
APPLICABLE TO SUCH NOTEHOLDER OF ANY COURT, FEDERAL OR STATE REGULATORY BODY,
ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY HAVING JURISDICTION OVER SUCH
NOTEHOLDER OR ITS PROPERTIES.

 

4

--------------------------------------------------------------------------------


 


(E)   EACH OF IAC AND INTERVAL HEREBY SEVERALLY REPRESENTS AND WARRANTS TO THE
NOTEHOLDERS THAT (PROVIDED, THAT THE REPRESENTATIONS AND WARRANTIES IN CLAUSES
(1) AND (5) BELOW ARE MADE ONLY BY IAC):


 

(1)    Immediately prior to the effective time of the Spinoff, the outstanding
principal amount of IAC’s total obligations (excluding any obligations to IAC’s
subsidiaries) of a type in the form of or represented by or documented by (A) a
bond, note, certificated debt security or other debt security or (B) term loan
agreement, revolving loan agreement or other similar credit agreement, does not
exceed $850 million.  For the avoidance of doubt, the phrase “IAC’s total
obligations” as used in the preceding sentence does not include any obligations
of any subsidiaries of IAC that are not guaranteed by IAC.

 

(2)    It is a corporation duly organized, validly existing and in good standing
under the laws of the state in which it is incorporated.  It has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.  This Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

(3)    No material consent, approval, license, permit, order or authorization
of, or registration, declaration or filing with, any Federal, state, local or
foreign government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) or nongovernmental third party is required to
be obtained or made by or with respect to it or any of its subsidiaries
(including, in the case of IAC, Interval or Interval Spinco) in connection with
the execution, delivery and performance of this Agreement except (i) as have
been previously obtained or made and (ii) for filings under the Securities Act
or the Securities Exchange Act of 1934, as amended, with the Securities and
Exchange Commission (the “SEC”) (other than filings in connection with the
Exchange pursuant to the Securities Act).

 

(4)    Neither the Exchange nor the consummation of any other transaction
contemplated herein nor the fulfillment of the terms hereof shall result in a
material breach of any of the terms and provisions of, or constitute a material
default under, any indenture (other than the IAC Notes Indenture), mortgage,
deed of trust or other agreement or instrument to which it or any of its
subsidiaries (including, in the case of IAC, Interval or Interval Spinco) is a
party or by which it is bound, or its Certificate of Incorporation or By-Laws,
or, to the best of its knowledge, any order, rule or regulation applicable to it
of any court, Federal or state regulatory body, administrative agency or other
governmental body having jurisdiction over it or its properties.

 

(5)    Upon the Exchange, valid title to the Interval Senior Notes shall pass to
the applicable Exchanging Noteholders, free and clear of any liens, claims,
equities,

 

5

--------------------------------------------------------------------------------


 

encumbrances, security interests, options, charges or restrictions of any kind
(collectively “Liens”), other than those arising from acts of the Exchanging
Noteholders or arising under applicable securities laws.

 


(F)    INTERVAL HEREBY REPRESENTS AND WARRANTS TO THE EXCHANGING NOTEHOLDERS
THAT WHEN THE INTERVAL SENIOR NOTES ARE (I) ISSUED BY INTERVAL TO IAC AND
(II) TRANSFERRED BY IAC TO THE EXCHANGING NOTEHOLDERS AT THE CLOSING IN EXCHANGE
FOR THE IAC NOTES, THE INTERVAL SENIOR NOTES WILL (X) BE DULY AND VALIDLY
AUTHORIZED AND ISSUED, (Y) CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF
INTERVAL ENFORCEABLE AGAINST INTERVAL IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW AND
(Z) BE IN THE FORM CONTEMPLATED BY, AND ENTITLED TO THE BENEFITS OF, THE DULY
EXECUTED INDENTURE GOVERNING THE INTERVAL SENIOR NOTES (THE “INDENTURE”).


 


4.          CERTAIN COVENANTS OF IAC AND INTERVAL.


 


(A)   IAC AGREES, AS PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING THE DATE
HEREOF, AND IN ANY CASE WITHIN FIVE BUSINESS DAYS HEREOF, (I) TO AMEND THE OFFER
AS SET FORTH ON SCHEDULE 3 HERETO (AS SO AMENDED, AND AS IT MAY BE FURTHER
AMENDED IN A MANNER NOT INCONSISTENT WITH SCHEDULE 3 AND THE PROVISIONS OF THIS
AGREEMENT, THE “AMENDED OFFER”) AND (II) TO ISSUE A PRESS RELEASE REFLECTING THE
AMENDED TERMS OF THE AMENDED OFFER AND THAT THE AMENDED OFFER IS BEING MADE,
INTER ALIA, IN CONNECTION WITH THE SPINOFF AND THE EXCHANGE WHICH ARE INTENDED
TO GIVE RISE TO A SUCCESSION EVENT (WITH INTERVAL AS THE SOLE SUCCESSOR TO IAC)
FOR CREDIT DERIVATIVES PURPOSES.  IAC FURTHER AGREES THAT (X) THE FORMULA FOR
THE “TOTAL CONSIDERATION” (AS DEFINED IN THE AMENDED OFFER) MAY NOT BE AMENDED
IN A MANNER THAT WOULD CAUSE A REDUCTION IN THE TOTAL CONSIDERATION, (Y) THE
AMENDED OFFER SHALL NOT BE AMENDED IN A MANNER THAT WOULD PERMIT THE AMENDED
OFFER TO BE CONSUMMATED AT A TIME OTHER THAN IMMEDIATELY AFTER THE SPINOFF AND
SIMULTANEOUSLY WITH THE CLOSING AND (Z) IAC SHALL NOT WITHDRAW THE AMENDED OFFER
EXCEPT IN CONNECTION WITH A TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 14(G).


 

(b)  Prior to the consummation of the Exchange, Interval shall enter into a
registration rights agreement with the Exchanging Noteholders for the benefit of
the Exchanging Noteholders (and their transferees), which shall include
provisions, in addition to the other provisions described in this Section 4(b),
that obligate Interval to prepare and file a “shelf” registration statement with
respect to the Interval Senior Notes with the SEC within 45 days after
consummation of the Exchange and to make all reasonable efforts to have such
registration statement declared effective as promptly as practicable thereafter
(and in any event within 90 days after filing) and to maintain the effectiveness
of such registration statement until the earlier of (i) such time as all the
Interval Senior Notes are freely tradeable without restriction under the
Securities Act and (ii) such time as all Interval Senior Notes have been sold
pursuant to such shelf registration statement.  Such registration rights
agreement shall provide that, in lieu of such shelf registration, if permitted
by the SEC, Interval may effect a registered exchange offer with respect to the
Interval Senior Notes during the same time period described in the previous
sentence.  Such registration rights agreement shall have other provisions
customary for a registration rights agreement that provides for a resale shelf
registration statement.  If IAC, Interval and the Exchanging Noteholders cannot
agree on what constitutes customary provisions

 

6

--------------------------------------------------------------------------------


 

for a registration rights agreement that provides for a resale shelf
registration statement consistent with the foregoing prior to the consummation
of the Exchange, the Exchange shall be consummated and independent counsel
mutually acceptable to Interval and the Exchanging Noteholders shall determine
the terms of the registration rights agreement promptly following the Spinoff. 
The determination by such counsel shall be final and binding on Interval and the
Exchanging Noteholders.

 

(c)  Interval and IAC shall include in the Information Statement and the
separation and distribution agreement relating to the Spinoff statements to the
effect that the issuance of the Interval Senior Notes to IAC and the Exchange
hereunder, together with the Amended Offer, are in connection with the Spinoff
and are intended to give rise to a succession event (with Interval as the sole
successor to IAC) for credit derivatives purposes.  Each of IAC and Interval
agrees with the Noteholders that it shall not include any statements in any
disclosure documents relating to the Spinoff filed with the SEC that are
materially inconsistent with the statements described in the preceding sentence.

 

(d)           In the Exchange, IAC will assign to the Exchanging Noteholders all
its rights arising out of or in respect of the Interval Senior Notes, and the
Exchanging Noteholders will assign to IAC all their respective rights arising
out of or in respect of the IAC Notes being exchanged in the Exchange.

 


5.          CONSENTS TO AMENDMENT OF THE IAC NOTES INDENTURE AND THE IAC NOTES;
OTHER AGREEMENTS.


 


(A)           BY EXECUTING THIS AGREEMENT EACH EXCHANGING NOTEHOLDER AND EACH
SUPPORTING NOTEHOLDER HEREBY IRREVOCABLY CONSENTS, WITHOUT ANY FURTHER REQUIRED
ACTION ON ITS PART, IN RESPECT OF THE AGGREGATE PRINCIPAL AMOUNT OF IAC NOTES
SET FORTH OPPOSITE SUCH NOTEHOLDER’S NAME UNDER THE HEADING “EXCHANGING
NOTEHOLDER” AND/OR “SUPPORTING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE SOLELY TO
THE PROPOSED AMENDMENTS, WHICH CONSENT IS EFFECTIVE IMMEDIATELY UPON EXECUTION
HEREOF SUBJECT ONLY TO THE CONDITIONS SUBSEQUENT IN SECTIONS 8(A) AND (B);
PROVIDED, THAT FOR PURPOSES OF THIS SECTION 5(A), EACH OF THE CONDITIONS IN
SECTIONS 8(A) AND (B) SHALL BE DEEMED SATISFIED IF THE FAILURE THEREOF RESULTS
FROM A BREACH OF THIS AGREEMENT BY A NOTEHOLDER.


 


(B)           EACH EXCHANGING NOTEHOLDER HEREBY AGREES THAT (A) IT WILL NOT
SELL, TRANSFER OR OTHERWISE DISPOSE (INCLUDING BY WAY OF TENDER INTO THE AMENDED
OFFER, EXCEPT TO THE EXTENT REQUIRED BY SECTION 6(B)(II)), OR ENGAGE IN ANY
TRANSACTION THAT WOULD BE TREATED AS A SALE, EXCHANGE OR OTHER DISPOSITION FOR
FEDERAL INCOME TAX PURPOSES, OF THE IAC NOTES IDENTIFIED OPPOSITE SUCH
EXCHANGING NOTEHOLDER’S NAME UNDER THE HEADING “EXCHANGING NOTEHOLDER” ON THE
DISCLOSURE SCHEDULE FROM THE DATE HEREOF THROUGH THE CLOSING DATE EXCEPT TO IAC
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, AND (B) IF IT IS AN INVESTMENT
ADVISOR OR MANAGER FOR A BENEFICIAL OWNER OF IAC NOTES, IT SHALL CAUSE SUCH
BENEFICIAL OWNER NOT TO SELL, TRANSFER OR OTHERWISE DISPOSE (INCLUDING BY WAY OF
TENDER INTO THE AMENDED OFFER, EXCEPT TO THE EXTENT REQUIRED BY
SECTION 6(B)(II)), OR ENGAGE IN ANY TRANSACTION THAT WOULD BE TREATED AS A SALE,
EXCHANGE OR OTHER DISPOSITION FOR FEDERAL INCOME TAX PURPOSES, OF THE IAC NOTES
SET FORTH OPPOSITE SUCH BENEFICIAL OWNER’S NAME UNDER THE HEADING “EXCHANGING
NOTEHOLDER ON THE DISCLOSURE SCHEDULE FROM THE DATE HEREOF THROUGH THE CLOSING
DATE EXCEPT TO IAC IN ACCORDANCE

 

7

--------------------------------------------------------------------------------


 


WITH THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING CONTAINED
HEREIN SHALL PREVENT OR PROHIBIT EXCHANGING NOTEHOLDERS FROM ACQUIRING
ADDITIONAL IAC NOTES FROM A PERSON THAT IS NOT A NOTEHOLDER AND/OR TENDERING
SUCH ADDITIONAL IAC NOTES IN CONNECTION WITH THE AMENDED OFFER.


 


(C)           EACH SUPPORTING NOTEHOLDER HEREBY AGREES TO VALIDLY TENDER, AND
NOT WITHDRAW, AN AGGREGATE PRINCIPAL AMOUNT OF IAC NOTES IDENTIFIED OPPOSITE THE
NAME OF SUCH SUPPORTING NOTEHOLDER UNDER THE HEADING “SUPPORTING NOTEHOLDER” ON
THE DISCLOSURE SCHEDULE INTO THE AMENDED OFFER, AND THAT (A) IT WILL NOT SELL,
TRANSFER OR OTHERWISE DISPOSE OF THE IAC NOTES IDENTIFIED OPPOSITE SUCH
SUPPORTING NOTEHOLDER’S NAME UNDER THE HEADING “SUPPORTING NOTEHOLDER” ON THE
DISCLOSURE SCHEDULE FROM THE DATE HEREOF THROUGH THE CLOSING DATE EXCEPT TO IAC
IN THE AMENDED OFFER, AND (B) IF IT IS AN INVESTMENT ADVISOR OR MANAGER FOR A
BENEFICIAL OWNER OF IAC NOTES, IT SHALL CAUSE SUCH BENEFICIAL OWNER NOT TO SELL,
TRANSFER OR OTHERWISE DISPOSE OF THE IAC NOTES IDENTIFIED OPPOSITE SUCH
BENEFICIAL OWNER’S NAME UNDER THE HEADING “SUPPORTING NOTEHOLDER” ON THE
DISCLOSURE SCHEDULE FROM THE DATE HEREOF THROUGH THE CLOSING DATE EXCEPT TO IAC
IN THE AMENDED OFFER; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL
PREVENT OR PROHIBIT SUPPORTING NOTEHOLDERS FROM ACQUIRING ADDITIONAL IAC NOTES
FROM A PERSON THAT IS NOT A NOTEHOLDER AND/OR TENDERING SUCH ADDITIONAL IAC
NOTES IN CONNECTION WITH THE AMENDED OFFER.


 


6.          CLOSING OF THE EXCHANGE.


 


(A)           SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH
IN SECTIONS 7 AND 8, THE CLOSING OF THE EXCHANGE (THE “CLOSING”) SHALL TAKE
PLACE AT THE OFFICES OF WACHTELL, LIPTON, ROSEN & KATZ, NEW YORK, NEW YORK, OR
AT SUCH OTHER PLACE AS SHALL BE AGREED UPON BY THE MAJORITY HOLDERS (AS DEFINED
BELOW) AND IAC, ON THE DATE OF THE CLOSING OF THE SPINOFF, SIMULTANEOUSLY WITH
THE PURCHASE OF ALL (IF ANY) IAC NOTES VALIDLY TENDERED IN THE AMENDED OFFER AND
IMMEDIATELY FOLLOWING THE SPINOFF (THE “CLOSING DATE”).


 


(B)           ON THE CLOSING DATE, EACH EXCHANGING NOTEHOLDER SHALL DELIVER THE
IAC NOTES SET FORTH OPPOSITE SUCH EXCHANGING NOTEHOLDER’S NAME UNDER THE HEADING
“EXCHANGING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE THROUGH THE FACILITIES OF THE
DEPOSITORY TRUST COMPANY (“DTC”) OR OTHERWISE AS AGREED BY IAC AND SUCH
EXCHANGING NOTEHOLDER; PROVIDED, THAT IF, AT THE EXCHANGE RATE SPECIFIED IN
SECTION 3(A), THE AGGREGATE PRINCIPAL AMOUNT OF INTERVAL SENIOR NOTES THAT WOULD
BE EXCHANGED HEREUNDER FOR ALL SUCH IAC NOTES WOULD EXCEED $300 MILLION,


 


(I) THE AGGREGATE PRINCIPAL AMOUNT OF IAC NOTES TO BE DELIVERED BY ALL
EXCHANGING NOTEHOLDERS AND, SUBJECT TO ANY PAYMENT IN CASH FOR ANY EXCESS
CONTEMPLATED BY SECTION 6(C) BELOW, EXCHANGED FOR INTERVAL SENIOR NOTES
HEREUNDER, SHALL BE REDUCED TO SUCH AGGREGATE AMOUNT, IN THE LOWEST INTEGRAL
MULTIPLE OF $1,000 PRINCIPAL AMOUNT OF IAC NOTES, AS WOULD RESULT IN AN
AGGREGATE EXCHANGE, AFTER GIVING EFFECT TO THE PAYMENT IN CASH FOR ANY EXCESS
PURSUANT TO SECTION 6(C) BELOW, FOR $300 MILLION AGGREGATE PRINCIPAL AMOUNT OF
INTERVAL SENIOR NOTES, AND SHALL BE ALLOCATED AMONG THE IAC NOTES OF THE
EXCHANGING NOTEHOLDERS AS FOLLOWS:


 

(1) first, to those IAC Notes that have been beneficially owned, for federal
income tax purposes, by the applicable Exchanging Noteholder (or, if the
Exchanging Noteholder is an investment advisor or manager for a beneficial owner
of IAC Notes,

 

8

--------------------------------------------------------------------------------


 

those IAC Notes that have been beneficially owned, for federal income tax
purposes, by such beneficial owner) for a period of more than 30 days at the
date hereof, to be allocated among such IAC Notes as reasonably determined by
the Exchanging Noteholders, and, if necessary,

 

(2) second, successively to those other IAC Notes which have been beneficially
owned, for federal income tax purposes, by the applicable Exchanging Noteholder
(or, if the Exchanging Noteholder is an investment advisor or manager for a
beneficial owner of IAC Notes, those IAC Notes that have been beneficially
owned, for federal income tax purposes, by such beneficial owner) for the
longest period of time at the date hereof; and

 

(ii) the Exchanging Noteholders shall validly tender, and not withdraw, any such
remaining IAC Notes in the Amended Offer.


 


(C)           ON THE CLOSING DATE, IAC SHALL DELIVER TO EACH EXCHANGING
NOTEHOLDER, AGAINST DELIVERY OF THE IAC NOTES TO BE EXCHANGED THEREFOR,
(I) CERTIFICATES IN DEFINITIVE FORM REPRESENTING THE INTERVAL SENIOR NOTES TO BE
EXCHANGED HEREUNDER FOR IAC NOTES OF SUCH EXCHANGING NOTEHOLDER, DULY EXECUTED
BY INTERVAL AND AUTHENTICATED BY THE INTERVAL INDENTURE TRUSTEE AND REGISTERED
IN THE NAME OF SUCH EXCHANGING NOTEHOLDER AND IN THE AGGREGATE PRINCIPAL AMOUNT
OF INTERVAL SENIOR NOTES EQUAL TO THE TENDER OFFER CONSIDERATION FOR EACH $1,000
PRINCIPAL AMOUNT OF IAC NOTES SO DELIVERED; PROVIDED, THAT IF SUCH AGGREGATE
PRINCIPAL AMOUNT OF INTERVAL SENIOR NOTES IS NOT AN INTEGRAL MULTIPLE OF $1,000,
ANY AMOUNT IN EXCESS OF THE NEXT LOWEST SUCH INTEGRAL MULTIPLE OF $1,000 (THE
“EXCESS”) SHALL INSTEAD BE PAID TO THE APPLICABLE EXCHANGING NOTEHOLDER IN CASH
AND (II) ANY CASH TO BE PAID TO SUCH EXCHANGING NOTEHOLDER PURSUANT TO
SECTION 3(A) TO THE ACCOUNT SPECIFIED IN WRITING BY SUCH EXCHANGING NOTEHOLDER
AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE.  AT THE CLOSING, IAC SHALL
IMMEDIATELY CANCEL ANY IAC NOTES EXCHANGED IN THE EXCHANGE.


 

(d)            Anything herein to the contrary notwithstanding, IAC and its
affiliates and agents shall each be entitled to deduct and withhold from the
consideration otherwise required to be delivered under this Agreement to any
person, such amounts as are required to be withheld or deducted under the
Internal Revenue Code of 1986, as amended (the “Code”), or any provision of
state, local or foreign law with respect to the making of such payment.  To the
extent that amounts are so withheld or deducted, such withheld or deducted
amounts shall be treated for all purposes of this Agreement as having been paid
to the person in respect of which such deduction and withholding were made.

 

(e)            Prior to the Closing, each Exchanging Noteholder that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to IAC a duly executed IRS Form W-9, and each Exchanging
Noteholder that is not a United States person shall deliver to IAC a duly
executed IRS Form W-8BEN (or other applicable IRS Form W-8).  If the Exchanging
Noteholder is an investment advisor or manager for a beneficial owner of IAC
Notes, such Exchanging Noteholder shall deliver to IAC an IRS Form W-9 or W-8,
as applicable, duly executed by such beneficial owner.

 

9

--------------------------------------------------------------------------------


 

(f)             To the extent an Exchanging Noteholder (or, if such Exchanging
Noteholder is an investment advisor or manager for a beneficial owner of IAC
Notes, such beneficial owner of IAC Notes) is not able to identify which IAC
Notes beneficially owned by such person are being exchanged for Interval Senior
Notes pursuant to Section 6(b) and which IAC Notes beneficially owned by such
person are being tendered into the Amended Offer pursuant to Section 6(b), such
Exchanging Noteholder shall (and, if such Exchanging Noteholder is an investment
advisor or manager for a beneficial owner of IAC Notes, it shall cause such
beneficial owner of IAC Notes to) (i) designate in its records and in a letter
of transmittal by the Exchanging Noteholder to the Exchanging Noteholder’s prime
broker or the DTC participant, for federal income tax purposes, which IAC Notes
beneficially owned by such person are being exchanged for Interval Senior Notes
and which IAC Notes beneficially owned by such person are being tendered into
the Amended Offer (which designation shall be made in a manner consistent with
the allocation set forth in Section 6(b)), and (ii) not take any position that
is inconsistent with such designation.


 


7.          CONDITIONS TO IAC’S OBLIGATIONS.  THE OBLIGATIONS OF IAC HEREUNDER
TO EFFECT THE EXCHANGE AND TO CONSUMMATE THE AMENDED OFFER ARE SUBJECT TO THE
SATISFACTION, ON AND AS OF THE CLOSING DATE, OF THE FOLLOWING CONDITIONS:


 


(A)   (I) THE SPINOFF SHALL HAVE OCCURRED AND (II) THE PURCHASE OF ALL (IF ANY)
IAC NOTES VALIDLY TENDERED IN THE AMENDED OFFER SHALL BE OCCURRING
SIMULTANEOUSLY WITH THE EXCHANGE;


 


(B)   A SUPPLEMENTAL INDENTURE TO THE IAC NOTES INDENTURE REFLECTING THE
PROPOSED AMENDMENTS SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE TRUSTEE
AND SHALL BE EFFECTIVE;


 


(C)   IAC SHALL HAVE RECEIVED A PRIVATE LETTER RULING FROM THE INTERNAL REVENUE
SERVICE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO IAC, SUBSTANTIALLY TO
THE EFFECT THAT IAC AND OTHER MEMBERS OF IAC’S AFFILIATED GROUP WILL NOT
RECOGNIZE ANY INCOME, GAIN, LOSS, OR DEDUCTION WITH RESPECT TO THE INTERVAL
SENIOR NOTES OR THE EXCHANGE THEREOF FOR IAC NOTES, OTHER THAN ANY (I) AMOUNT OF
INCOME, GAIN, LOSS, OR DEDUCTION THAT OFFSETS INTERVAL’S CORRESPONDING AMOUNT OF
INCOME, GAIN, LOSS OR DEDUCTION UPON THE DEEMED SATISFACTION OF THE INTERVAL
SENIOR NOTES, (II) DEDUCTIONS ATTRIBUTABLE TO THE FACT THAT THE IAC NOTES MAY BE
REDEEMED AT A PREMIUM, (III) INCOME ATTRIBUTABLE TO THE FACT THAT THE IAC NOTES
MAY BE REDEEMED AT A DISCOUNT, (IV) INTEREST EXPENSE ACCRUED WITH RESPECT TO THE
IAC NOTES, AND (V) INCOME, GAIN, DEDUCTIONS OR LOSS REALIZED ON THE TRANSFER OF
THE INTERVAL SENIOR NOTES IN EXCHANGE FOR IAC NOTES ATTRIBUTABLE TO APPRECIATION
OR DEPRECIATION OF THE INTERVAL SENIOR NOTES AFTER THE TIME THEY ARE ACQUIRED BY
AND PRIOR TO THEIR DISPOSITION BY IAC, AND SUCH RULING SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECT AS OF THE CLOSING DATE;


 


(D)  (I) NO ACTION SHALL HAVE BEEN TAKEN, AND NO STATUTE, RULE, REGULATION OR
ORDER SHALL HAVE BEEN ENACTED, ADOPTED OR ISSUED BY ANY GOVERNMENTAL AGENCY OR
BODY, WHICH WOULD, AS OF THE CLOSING DATE, PREVENT THE AMENDED OFFER, THE
EXCHANGE OR THE ISSUANCE OR SALE OF THE INTERVAL SENIOR NOTES; AND (II) NO
INJUNCTION, RESTRAINING ORDER OF ANY OTHER NATURE OF ANY FEDERAL OR STATE COURT
OF COMPETENT JURISDICTION SHALL HAVE BEEN ISSUED AS OF THE CLOSING DATE WHICH
WOULD PREVENT THE AMENDED OFFER, THE EXCHANGE OR ISSUANCE OR SALE OF THE
INTERVAL SENIOR NOTES; AND


 

(e)  (A) the representations and warranties of each Noteholder in this Agreement
shall be true and correct in all material respects on and as of the Closing
Date, with the same effect as if

 

10

--------------------------------------------------------------------------------


 

made on the Closing Date, (B) such Noteholder shall have complied with all the
agreements and satisfied all the obligations on its part to be performed or
satisfied at or prior to the Closing Date in all material respects and (C) such
Noteholder shall have furnished to IAC and Interval a certificate such
Noteholder signed by an authorized officer of such Noteholder and dated the
Closing Date, to the effect set forth in clauses (A) and (B) above.


 


8.          CONDITIONS TO NOTEHOLDERS’ OBLIGATIONS.  THE OBLIGATIONS OF EACH
EXCHANGING NOTEHOLDER HEREUNDER TO EFFECT THE EXCHANGE ARE SUBJECT TO THE
SATISFACTION, ON AND AS OF THE CLOSING DATE, OF THE FOLLOWING CONDITIONS:


 


(A)   (I) IAC SHALL HAVE MADE THE AMENDED OFFER CONSISTENT WITH THE TERMS HEREOF
AND (II) THE PURCHASE OF ALL (IF ANY) IAC NOTES VALIDLY TENDERED IN THE AMENDED
OFFER SHALL BE OCCURRING SIMULTANEOUSLY WITH THE EXCHANGE, AND UPON PAYMENT
THEREFOR, ALL SUCH IAC NOTES SHALL BE IMMEDIATELY CANCELED;


 


(B)   THE SPINOFF SHALL HAVE OCCURRED;


 


(C)   (I) NO ACTION SHALL HAVE BEEN TAKEN, AND NO STATUTE, RULE, REGULATION OR
ORDER SHALL HAVE BEEN ENACTED, ADOPTED OR ISSUED BY ANY GOVERNMENTAL AGENCY OR
BODY, WHICH WOULD, AS OF THE CLOSING DATE, PREVENT THE AMENDED OFFER, THE
EXCHANGE OR THE ISSUANCE OR SALE OF THE INTERVAL SENIOR NOTES; AND (II) NO
INJUNCTION, RESTRAINING ORDER OF ANY OTHER NATURE OF ANY FEDERAL OR STATE COURT
OF COMPETENT JURISDICTION SHALL HAVE BEEN ISSUED AS OF THE CLOSING DATE WHICH
WOULD PREVENT THE AMENDED OFFER, THE EXCHANGE OR ISSUANCE OR SALE OF THE
INTERVAL SENIOR NOTES;


 


(D)   IAC SHALL HAVE FURNISHED TO THE EXCHANGING NOTEHOLDERS AN OPINION OF
COUNSEL DATED THE CLOSING DATE, WITH RESPECT TO (A) DUE AUTHORIZATION, EXECUTION
AND ENFORCEABILITY OF THIS AGREEMENT, (B) THE ABSENCE OF REQUIRED GOVERNMENTAL
CONSENTS, (C) THE ABSENCE OF ADVERSE CLAIMS; AND (D) THE INTERVAL SENIOR NOTES
(X) HAVING BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED, (Y) CONSTITUTING VALID
AND LEGALLY BINDING OBLIGATIONS OF INTERVAL ENFORCEABLE AGAINST INTERVAL IN
ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW, AND (Z) BEING IN THE FORM CONTEMPLATED BY, AND
ENTITLED TO THE BENEFITS OF, THE INDENTURE.


 


(E)   (A) THE REPRESENTATIONS AND WARRANTIES OF IAC AND INTERVAL IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE, (B) EACH OF
IAC AND INTERVAL SHALL HAVE COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL
THE OBLIGATIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR PRIOR TO THE
CLOSING DATE IN ALL MATERIAL RESPECTS AND (C) EACH OF IAC AND INTERVAL SHALL
HAVE FURNISHED TO THE EXCHANGING NOTEHOLDERS A CERTIFICATE OF IAC AND INTERVAL,
AS THE CASE MAY BE, SIGNED BY A VICE PRESIDENT OR TREASURER OF IAC AND INTERVAL,
RESPECTIVELY, AND DATED THE CLOSING DATE, TO THE EFFECT SET FORTH IN CLAUSES
(A) AND (B) ABOVE;


 


(F)    INTERVAL SHALL HAVE FURNISHED TO THE EXCHANGING NOTEHOLDERS DOCUMENTS
CERTIFIED BY THE SECRETARY OF STATE OF ITS STATE OF INCORPORATION DEMONSTRATING
INTERVAL’S GOOD STANDING AS A CORPORATION IN SUCH STATE;

 

11

--------------------------------------------------------------------------------


 


(G)   IAC SHALL HAVE FURNISHED TO THE EXCHANGING NOTEHOLDERS A DULY EXECUTED
COPY OF THE INDENTURE IN THE FORM CONTEMPLATED BY THIS AGREEMENT, AND SUCH
INDENTURE SHALL BE IN FULL FORCE AND EFFECT AS OF THE CLOSING DATE; AND


 


(H)   NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER
THE INDENTURE.


 


9.          PERSONS ENTITLED TO BENEFIT OF AGREEMENT.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE NOTEHOLDERS PARTIES HERETO,
INTERVAL AND IAC AND THEIR RESPECTIVE SUCCESSORS.  THIS AGREEMENT AND THE TERMS
AND PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS.  NOTHING
IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER
THAN THE PERSONS REFERRED TO IN THIS SECTION 9, ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED
HEREIN.


 


10.        NOTICES, ETC.  ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS
HEREUNDER SHALL BE IN WRITING AND DELIVERED IN PERSON OR BY OVERNIGHT COURIER
SERVICE, MAILED BY FIRST-CLASS MAIL ADDRESSED AS FOLLOWS OR DELIVERED VIA
TELECOPY TRANSMISSION:


 


(A)   IF TO A NOTEHOLDER, TO THE ADDRESS OR TELECOPIER NUMBER, AS APPLICABLE,
SET FORTH FOR SUCH NOTEHOLDER ON THE DISCLOSURE SCHEDULE, WITH A COPY TO:


 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attn.: Kristopher M. Hansen

Telecopier No.: 212-806-6006


 


(B)   IF TO IAC:


 

IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011
Attention:  General Counsel
Telecopier:  (212) 632-9642
                               
with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn.:  Pamela S. Seymon

Telecopier No.:  212-403-2000

 

12

--------------------------------------------------------------------------------


 


(C)   IF TO INTERVAL:


 

Interval Leisure Group, Inc.
6262 Sunset Drive
Miami, FL 33143
Attention:  General Counsel
Telecopier:  305-667-2072



with a copy to:

 

IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011
Attention:  General Counsel
Telecopier:  (212) 632-9642

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn.:  Pamela S. Seymon

Telecopier No.:  212-403-2000

 

IAC, Interval and the Noteholders, by notice to the other, may designate
additional or different addresses for subsequent notices or communications by
notice given in accordance with the provisions of this Section 10.

 


11.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


 


12.        SUBMISSION TO JURISDICTION; WAIVER OF SERVICE AND VENUE.  (A)  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE U.S. DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.


 


(B)   EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN SECTION 12(A).  EACH OF PARTIES HERETO HEREBY IRREVOCABLY

 

13

--------------------------------------------------------------------------------


 


WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


13.        WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHER
THEORY.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION


 


14.        MISCELLANEOUS


 


(A)   COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS (WHICH MAY
INCLUDE COUNTERPARTS DELIVERED BY ANY STANDARD FORM OF TELECOMMUNICATION), EACH
OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


(B)   AMENDMENTS OR WAIVERS.  (I) NO AMENDMENT OR WAIVER BY NOTEHOLDERS OF ANY
PROVISION OF THIS AGREEMENT, NOR ANY CONSENT OR APPROVAL TO ANY DEPARTURE
THEREFROM GIVEN BY THE NOTEHOLDERS, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING AND SIGNED BY NOTEHOLDERS THAT, COLLECTIVELY,
BENEFICIALLY OWN, OR ARE INVESTMENT ADVISORS OR MANAGERS FOR BENEFICIAL OWNERS
OF, AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE IAC NOTES SET FORTH
OPPOSITE THE NAMES OF ALL NOTEHOLDERS UNDER THE HEADING “EXCHANGING NOTEHOLDER”
AND/OR “SUPPORTING NOTEHOLDER” ON THE DISCLOSURE SCHEDULE (THE “MAJORITY
HOLDERS”); PROVIDED, HOWEVER, THAT NO AMENDMENT OR WAIVER BY NOTEHOLDERS OF ANY
PROVISION OF THIS AGREEMENT THAT RESULTS IN AN ADVERSE MODIFICATION OF (A) THE
FORMULA FOR TOTAL CONSIDERATION PAYABLE IN THE AMENDED OFFER, (B) THE CONDITIONS
SET FORTH IN SECTIONS 7 AND 8 OF THIS AGREEMENT, OR (C) THE MATERIAL TERMS OF
THE INTERVAL SENIOR NOTES OR OF SCHEDULE 2, IN ANY SUCH CASE SHALL BE EFFECTIVE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY EACH OF THE EXCHANGING
NOTEHOLDERS; AND, PROVIDED FURTHER, THAT NO AMENDMENT OR WAIVER BY NOTEHOLDERS
OF ANY PROVISION OF THIS AGREEMENT THAT ADVERSELY MODIFIES THE CONSIDERATION TO
BE RECEIVED BY NOTEHOLDERS IN THE AMENDED OFFER SHALL BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING AND SIGNED BY EACH SUPPORTING NOTEHOLDER AND (II) NO
AMENDMENT OR WAIVER BY IAC OR INTERVAL OF ANY PROVISION OF THIS AGREEMENT, NOR
ANY CONSENT OR APPROVAL TO ANY DEPARTURE THEREFROM GIVEN BY EITHER SUCH PARTY,
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
BY SUCH PARTY.

 

14

--------------------------------------------------------------------------------


 


(C)   ENTIRE AGREEMENT.   THIS AGREEMENT, TOGETHER WITH THE EXHIBITS HERETO,
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN WITH RESPECT TO SUCH MATTERS.


 


(D)   HEADINGS.  THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE
ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT


 


(E)   PREVIOUS AGREEMENTS.  THIS AGREEMENT SUPERSEDES ANY OTHER AGREEMENT
EXISTING BETWEEN ANY NOTEHOLDER, INTERVAL AND IAC CONCERNING THE SUBJECT MATTER
HEREOF.


 


(F)    FURTHER ASSURANCES.  FROM TIME TO TIME, AT ANY OTHER PARTY’S REQUEST AND
WITHOUT FURTHER CONSIDERATION, EACH PARTY HERETO SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND TAKE ALL SUCH FURTHER ACTION, INCLUDING WITHOUT
LIMITATION WORKING WITH DTC TO FACILITATE THE EXCHANGE AND TAKING ANY ACTIONS IN
RESPECT THEREOF, AS MAY BE REASONABLY NECESSARY OR DESIRABLE TO EFFECTIVELY
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES HERETO HEREBY AGREE TO PROMPTLY TAKE SUCH REASONABLE
STEPS AS REASONABLY NECESSARY TO ENSURE PERFORMANCE OF THEIR RESPECTIVE
OBLIGATIONS TO EXCHANGE THE IAC NOTES IN THE EXCHANGE, INCLUDING, IF REQUESTED
AND PRACTICABLE, THE ISSUANCE OF IRREVOCABLE INSTRUCTIONS TO EXCHANGE IN THE
EXCHANGE, CONVEYANCE OF THE IAC NOTES TO AN ESCROW-TYPE INTERMEDIARY, OR SIMILAR
ARRANGEMENTS.  INTERVAL SHALL USE COMMERCIALLY REASONABLE EFFORTS AND SHALL
COOPERATE TO PERMIT THE INTERVAL SENIOR NOTES TO BE DTC ELIGIBLE.


 


(G)   TERMINATION.  IAC, INTERVAL AND THE NOTEHOLDERS SHALL EACH HAVE THE RIGHT
TO TERMINATE THIS AGREEMENT PRIOR TO THE CLOSING DATE IF IAC PUBLICLY ANNOUNCES
THE ABANDONMENT OF THE SPINOFF.  IN THE EVENT THAT ANY OF THE CONDITIONS SET
FORTH IN SECTION 8 HEREOF SHALL HAVE BECOME INCAPABLE OF BEING FULFILLED (OTHER
THAN AS A RESULT OF A BREACH OF THIS AGREEMENT BY A NOTEHOLDER), THIS AGREEMENT
MAY BE TERMINATED BY THE MAJORITY HOLDERS BY DELIVERING A WRITTEN NOTICE OF
TERMINATION TO IAC AND INTERVAL.  IN THE EVENT THAT ANY OF THE CONDITIONS SET
FORTH IN SECTION 7 HEREOF SHALL HAVE BECOME INCAPABLE OF BEING FULFILLED (OTHER
THAN AS A RESULT OF A BREACH OF THIS AGREEMENT BY IAC OR INTERVAL), THIS
AGREEMENT MAY BE TERMINATED BY IAC BY DELIVERING A WRITTEN NOTICE OF TERMINATION
TO THE NOTEHOLDERS.


 


(H)   REMEDIES.  THE PARTIES HERETO SHALL BE ENTITLED TO EQUITABLE RELIEF,
INCLUDING SPECIFIC PERFORMANCE, IN THE EVENT OF ANY BREACH OR THREATENED BREACH
OF THIS AGREEMENT.


 


(I)    ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHT, INTEREST OR OBLIGATION
HEREUNDER MAY BE ASSIGNED BY ANY PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTIES HERETO, AND ANY ATTEMPT TO DO SO WILL BE VOID.


 


(J)    INITIAL PRESS RELEASE.  THE PARTIES HERETO AGREE (A) THAT THE INITIAL
PRESS RELEASE ANNOUNCING THE EXECUTION OF THIS AGREEMENT SHALL BE A JOINT PRESS
RELEASE BY IAC AND THE NOTEHOLDERS AND (B) TO COOPERATE REASONABLY WITH RESPECT
TO THE TEXT OF SUCH PRESS RELEASE.


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

[signature pages follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

 

By:

/s/ Greg Blatt

 

Name:  Greg Blatt

 

Title:    EVP

 

 

 

 

 

 

 

INTERVAL ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Greg Blatt

 

Name:  Greg Blatt

 

Title:    VP

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

Claren Road Asset Management, LLC as Investment Manager

 

for and on behalf of certain entities

 

 

Signature:

/s/ Al Marino

 

 

 

Name of Signing Person:

Al Marino

 

 

Title of Signing Person

Member

 

 

Dated:

As of 7-17-08                                         

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

 

 

 

Signature:

 

 

 

Name of Signing Person:

 

 

 

Title of Signing Person

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

Citigroup Global Markets Inc.

 

 

Signature:

/s/ Harry Mamaysky

 

 

 

Name of Signing Person:

Harry Mamaysky

 

 

Title of Signing Person

Managing Director

 

 

Dated:

7/17/08

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

Citigroup Global Markets Inc.

 

 

Signature:

/s/ Harry Mamaysky

 

 

 

Name of Signing Person:

Harry Mamaysky

 

 

Title of Signing Person

Managing Director

 

 

Dated:

7/17/08

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

TD London Branch

 

 

Signature:

/s/ Marina Desyak

 

 

 

Name of Signing Person:

Marina Desyak

 

 

Title of Signing Person

VP Director

 

 

Dated:

07/17/2008

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

TD London Branch

 

 

Signature:

/s/ Marina Desyak

 

 

 

Name of Signing Person:

Marina Desyak

 

 

Title of Signing Person

VP Director

 

 

Dated:

07/17/2008

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

Marathon Special Opportunity Master Fund Ltd

 

 

Signature:

/s/ Louis Hanover

 

 

 

Name of Signing Person:

Louis Hanover

 

 

Title of Signing Person

CIO

 

 

Dated:

7/17/08

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

Marathon Special Opportunity Master Fund Ltd

 

 

Signature:

/s/ Louis Hanover

 

 

 

Name of Signing Person:

Louis Hanover

 

 

Title of Signing Person

CIO

 

 

Dated:

7/17/08

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

Global Credit Strategies Desk of UBS Securities LLC

 

 

Signature:

/s/ Vincent N. Mistretta

 

 

 

Name of Signing Person:

Vincent N. Mistretta

 

 

Title of Signing Person

Managing Director

 

 

Dated:

7/17/08

 

 

/s/ James B. Fuqua

 

James B Fuqua

 

Managing Director and Counsel

 

Region Americas Legal

 

7/17/08

 

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

 

 

 

Signature:

 

 

 

Name of Signing Person:

 

 

 

Title of Signing Person

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

 

 

 

Signature:

 

 

 

Name of Signing Person:

 

 

 

Title of Signing Person

 

 

 

Dated:

 

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

GE Asset Management Incorporated, as manager

 

 

Signature:

/s/ Brad Postema

 

 

 

Name of Signing Person:

Brad Postema

 

 

Title of Signing Person

Senior Vice President

 

 

Dated:

July 17, 2008

 

--------------------------------------------------------------------------------


 

SIGNATURE OF SUPPORTING NOTEHOLDERS:

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

By:

Delaware Investment Advisers, a series of
Delaware Management Business Trust,
Attorney In Fact

 

 

 

By:

/s/ William Stitzer

 

 

 

William Stitzer, AVP Portfolio Manager

 

 

7-17-08

 

 

 

LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK

 

 

By:

Delaware Investment Advisers, a series of
Delaware Management Business Trust,
Attorney In Fact

 

 

 

By:

/s/ William Stitzer

 

 

 

William Stitzer, AVP Portfolio Manager

 

 

7-17-08

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Name of Signing Person:

 

 

 

 

 

Title of Signing Person

 

 

 

 

 

Dated:

 

 

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

AIG Global Investment Corp.,

 

as adviser and/or sub-adviser to various funds and accounts

 

 

Signature:

/s/ Cheryl McDermott

 

 

 

Name of Signing Person:

Cheryl McDermott

 

 

Title of Signing Person

Managing Director

 

 

Dated:

July 17, 2008

 

--------------------------------------------------------------------------------


 

Signature of Exchanging Noteholder:

 

 

 

Name:

Deutsche Bank AG, London Branch (solely w/ respect to its

 

Investment Grade Desk)

 

 

Signature:

/s/ Nicholas Pappas

 

 

 

Name of Signing Person:

Nicholas Pappas

 

 

Title of Signing Person

Managing Director

 

 

Dated:

7/17/08

 

 

Signature of Supporting Noteholder:

 

 

 

Name:

 

 

 

Signature:

 

 

 

Name of Signing Person:

 

 

 

Title of Signing Person

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------
